Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined:

    PNG
    media_image1.png
    84
    603
    media_image1.png
    Greyscale

	in the claims 1, 13, 18 and 22 which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Elpermann et al. (US PG Pub 2016/0146634) teaches the rotary angle sensor comprises a housing 1, on or inside which a circuit board (2) is installed as well as two rotors (3, 4) that are rotatably mounted. The two main surfaces of the housing (1) are both closed by one cover (6) each, one of which is not shown. The rotary angle sensor is assigned to a steering column when used in a motor vehicle, whereas the rotors (3, 4) co-rotate with the installation. The housing (1) has a corresponding circular opening (1a) that is centrally arranged (approximately). A circular latching nose (13) is provided in the area of the opening (1a) of the housing (1) in such a manner that it projects into the opening (1a). In order to mount the housing (1) to a fixed part of a motor vehicle, a connecting piece (7) is provided so that the housing (1) is immobile in relation to the steering movement. The circuit board (2) assigns the associated stators to the rotors (3, 4) using, for example, conducting paths as well as electrical and/or electronic components. The stators are concentrically arranged around a generally circular hole 2), while this hole is concentric in relation to the opening (1a). The circuit board (2) is fitted to the housing (1) at an exactly predetermined position. A connector (8) is fitted to the circuit board (3) and electrically connected. It is held on the housing (1) when the rotary angle sensor is installed, but Elpermann et al.  doesn’t teaches a contacted portion contacting the outer peripheral portion of the substrate is provided, and includes a projecting portion, projecting and the contacted portion with respect to an annular contour of the outer peripheral portion of the substrate as claimed in claims 1, 13, 18 and 22.
Kajiyama (US PG Pub 2015/0180301) teaches The stator 2 is an armature of the motor 100, and preferably includes a stator core 21, coils 22, and an insulator 23. The stator 2 is cylindrical or substantially cylindrical in shape, and is arranged radially outside the rotor magnet 12. The stator 2 is arranged radially opposite an outer circumferential surface of the rotor magnet 12 with a gap intervening therebetween. The circuit board 8 is a board on which an electronic circuit arranged to supply the drive currents to the coils 22 is mounted. The circuit board 8 is fixed by the insulator 23. The circuit board 8 preferably has a quadrilateral or substantially quadrilateral shape. In more detail, the circuit board 8 is preferably roughly in the shape of a rectangle, including straight portions 81, which define four sides of the quadrilateral, and circular arc portions 82, which are four chamfered corners of the quadrilateral. but Kajiyama doesn’t teaches a contacted portion contacting the outer peripheral portion of the substrate is provided, and includes a projecting portion, projecting and the contacted portion with respect to an annular contour of the outer peripheral portion of the substrate as claimed in claims 1, 13, 18 and 22.

Yamashita (JP2013090501) teaches a circuit board 31 is provided in an axial space between a case body part 2 which houses a rotor 21 and is made of a magnetic body and an end frame 3 which covers an opening of the case body part 2, is made of a nonmagnetic material, and serves as a heat sink. A magnetic sensor 32a is provided between a rotor core 23 and the end frame 3 made of the nonmagnetic material, but Yamashita doesn’t teaches a contacted portion contacting the outer peripheral portion of the substrate is provided, and includes a projecting portion, projecting and the contacted portion with respect to an annular contour of the outer peripheral portion of the substrate as claimed in claims 1, 13, 18 and 22.
Ogino (JP2013042659) teaches n a structure for fitting a sensor base substrate, elastic force is imparted to an engaging arm portion 32e and an engaging face 32b of an engaging pawl 32a is elastically pressed against a circumferential edge of the sensor base substrate 30 while inclining, thus the sensor base substrate 30 is pressed to eliminate shaking, but Ogino doesn’t teaches a contacted portion contacting the outer peripheral portion of the substrate is provided, and includes a projecting portion, projecting and the contacted portion with respect to an annular contour of the outer peripheral portion of the substrate as claimed in claims 1, 13, 18 and 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        December 20, 2021